Case 2:19-cv-04592-BMC-AKT Document 16 Filed 08/27/20 Page 1 of 5 PageID #: 60




UNITED STATES DISTRICT COURT                                                          C/M
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
DUANE CHAPMAN,                                             :
                                Plaintiff,                 :
                                                           :
                  -against-                                : MEMORANDUM
                                                           : DECISION AND ORDER
NASSAU COUNTY; DETECTIVE RYAN                              :
FAIS; DETECTIVE CHRISTOPHER                                : 19-cv-4592 (BMC) (AKT)
INGRAM; and MADELINE SINGAS,                               :
DISTRICT ATTORNEY,                                         :
                                                           :
                                Defendants,                :
----------------------------------------------------------- X

COGAN, District Judge.

       Plaintiff pro se brought this action under 42 U.S.C. § 1983 and alleged that he was falsely

arrested after a routine traffic stop. He seeks damages against two detectives involved in his

arrest, Ryan Fais and Christopher Ingram, as well as the Nassau County District Attorney,

Madeline Singas, and Nassau County itself. By prior memorandum decision and order, I

dismissed plaintiff’s claims against Nassau County and the Nassau County District Attorney with

leave to amend. Plaintiff then filed an amended complaint. His claims against Nassau County

and the Nassau County District Attorney are dismissed for failure to state a claim, but his claims

against Fais and Ingram may proceed.

                                         DISCUSSION

       The Court assumes familiarity with the case’s factual background, as set forth in detail in

the prior memorandum decision and order. Under § 1983, individuals may bring a private cause

of action against persons “acting under color of state law” to recover money damages for

deprivations of their federal or constitutional rights. See Matusick v. Erie Cty. Water Auth., 757

F.3d 31, 55 (2d Cir. 2014). To establish a viable claim, a plaintiff must show “the violation of a
Case 2:19-cv-04592-BMC-AKT Document 16 Filed 08/27/20 Page 2 of 5 PageID #: 61




right secured by the Constitution and laws of the United States” and that “the alleged deprivation

was committed by a person acting under color of state law.” Vega v. Hempstead Union Free

Sch. Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (citations and internal quotation marks omitted).

I.     Plaintiff’s Claims against Madeline Singas

       In the amended complaint, plaintiff asserts that Singas, in her role as the Nassau County

District Attorney, has “direct oversight of the police” and has the ability to “define what an

appropriate arrest is and how police should behave.” He also claims that the true bill handed

down by the grand jury in his case was signed by Singas, not by the foreman, and that this

constituted “fraud.”

       Even when accepting plaintiff’s factual allegations as true, it is clear that Singas’s

personal involvement in plaintiff’s case was within the normal role of a prosecutor. He does not

allege, for example, that she treated his case any differently than she would any other

prosecution. In any event, a state prosecutor who acted within the scope of her duties in

initiating and pursuing a criminal prosecution is immune from a civil suit for damages under §

1983. Shmueli v. City of New York, 424 F.3d 231, 236 (2d Cir. 2005); Morisset v. Cty. of

Nassau, No. 16-cv-3908, 2017 WL 5312135, at *3 (E.D.N.Y. Nov. 13, 2017) (Nassau County

District Attorney is entitled to absolute immunity for acts allegedly committed within the scope

of her official duties); Sanseviro v. New York, 158 F. Supp. 3d 131, 139 (E.D.N.Y. 2016), aff'd,

685 F. App'x 75 (2d Cir. 2017) (County Assistant District Attorney is absolutely immune for acts

allegedly committed within the scope of his official duties).

       As to plaintiff’s “fraud” allegation, under New York law, the indictment “must” contain

the signature of the district attorney. See Baez v. Hennessy, 853 F.2d 73, 75 (2d Cir. 1988). By




                                                 2
Case 2:19-cv-04592-BMC-AKT Document 16 Filed 08/27/20 Page 3 of 5 PageID #: 62




signing the indictment, Singas was performing a function normally performed by a district

attorney. See id. (citing Stump v. Sparkman, 435 U.S. 349, 362 (1978)).

       Furthermore, Singas is immune from any damage award for acting in her official capacity

because “a suit for money damages against a district attorney or his or her assistant district

attorneys, in their official capacities, is actually a suit against New York State, and is barred by

the Eleventh Amendment.” Sharp v. Morgenthau, No. 08-cv-5919, 2010 WL 339767, at *4

(S.D.N.Y. Jan. 25, 2010); see also Ying Jing Gan v. City of New York, 996 F.2d 522, 535–36

(2d Cir. 1993) (reaffirming that the Eleventh Amendment bars official-capacity suits based “on

decisions whether or not, and on what charges, to prosecute”).

       Accordingly, plaintiff’s claims against Singas are dismissed.

II.    Plaintiff’s Claims against Nassau County

       To state a § 1983 claim against a local government unit such as Nassau County, plaintiff

must plead that: (1) there was an official municipal policy or custom; and (2) the policy or

custom caused him to be subjected to a denial of a constitutional right. See Monell v. Dep't of

Soc. Servs. of City of New York, 436 U.S. 658, 690 & n. 54, 691 (1978). A claim of local

governmental liability requires that plaintiff “make factual allegations that support a plausible

inference that the constitutional violations took place pursuant to [a county policy or custom].”

Missel v. Cty. of Monroe, 351 F. App'x 543, 545 (2d Cir. 2009). An “official policy” may be

implemented through a “policy statement, ordinance, regulation, or decision” that is officially

promulgated by a county’s policy makers. See Anthony v. City of New York, 339 F.3d 129,

139 (2d Cir. 2003) (quoting Monell, 436 U.S. at 690).

       Here, plaintiff seeks to hold Nassau County liable on the theory of respondeat superior.

But the Supreme Court has made clear that a local governmental unit cannot be liable under §



                                                  3
Case 2:19-cv-04592-BMC-AKT Document 16 Filed 08/27/20 Page 4 of 5 PageID #: 63




1983 for the acts of its employees “by application of the doctrine of respondeat superior.”

Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986); Brown v. City of New York, 201 F.

Supp. 3d 328, 332 (E.D.N.Y. 2016).

       Plaintiff also fails to allege any facts demonstrating that an official county policy,

practice, or custom caused any of plaintiff’s alleged constitutional injuries. See Martin v. Cty. of

Nassau, 692 F. Supp. 2d 282, 296 (E.D.N.Y. 2010) (dismissing plaintiff's Section 1983 claims

against Nassau County because plaintiff's allegations of a county custom or policy were entirely

conclusory).

       Accordingly, plaintiff’s § 1983 claims contained in the amended complaint for county

liability against Nassau County are dismissed.

III.   Plaintiff’s Claims Against Detective Ryan Fais and Detective Christopher Ingram

       Plaintiff’s remaining claims against Detectives Fais and Ingram arising from the alleged

false arrest, illegal traffic stop and subsequent search of his vehicle may proceed.

                                         CONCLUSION

       Plaintiff’s claims asserted in the amended complaint against Madeline Singas and the

County of Nassau are dismissed for failure to state a claim for relief pursuant to 28 U.S.C. §§

1915(e)(2)(B)(ii), 1915A(b)(1). No summons shall issue as to these defendants and the Clerk of

Court is directed to terminate these defendants from the action.

       The United States Marshals Service is hereby directed to serve the summons and the

amended complaint upon defendants Detective Ryan Fais and Detective Christopher Ingram

without prepayment of fees and shall mail a copy of this memorandum decision and order and

the amended complaint to the Nassau County Attorney.




                                                 4
Case 2:19-cv-04592-BMC-AKT Document 16 Filed 08/27/20 Page 5 of 5 PageID #: 64




       The action is referred to A. Kathleen Tomlinson, United States Magistrate Judge, for all

non-dispositive pretrial proceedings.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.                                Digitally signed by Brian M.
                                           Cogan
                                           ____________________________________
                                                          U.S.D.J.

Dated: Brooklyn, New York
       August 27, 2020




                                                5
